DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 6, 8, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2018/0242364, hereinafter Park, disclosed in the IDS, claiming the priority date of provisional application 62/207,937), in view of Sadeghi et al (US 2017/0303220, hereinafter Sadeghi, claiming the priority dates of all the provisional applications), in view of Oota et al (US 2009/0016291, hereinafter Oota), in view of Ma et al (US 2011/0003598, hereinafter Ma) and in view of Dinan (US 2013/0242851, hereinafter Dinan).

Regarding claim 2, Park discloses a base station (eNB, Fig. 13/20) comprising circuitry configured to: perform an energy detection on a plurality of secondary component carriers to determine which of the plurality of secondary component carriers are available (check whether a current channel on a Ucell is busy or idle by performing carrier sensing, Para [0133], for a plurality of U-Scells, Para [0141]); perform power adjustment on the plurality of secondary component carriers according to the energy detection (adjusting transmit power according to number of U-Scells capable of transmitting on an unlicensed band, Para [0146], in an example, eNB has a transmit power of 23 dBm and will use 20 dBm for two U-Scells, where if it is determined only one U-Scell is available, the eNB can use the entire transmit power of 23 dBM on the single U-Scell instead of splitting the power, Para [0151].  Also see page 42, 47-48 and Fig. 24 of provisional application 62/207,937); 											but does not explicitly disclose interacting with a neighbor base station via X2 signaling and selecting from the plurality of secondary component carriers, according to a result of the interaction, available secondary component carriers to be used by the base station and select a particular available carrier of the available secondary component carriers.  Sadeghi discloses enodeB may communicate with one another over the X2 interface, Para [0047], message exchange between two eNBs including anything relevant to current or future use of the LAA channels, Para [0333], negotiation allows for fair and efficient use of one or more LAA channels between two eNBs, Para [0339], the information can include the a list of Scells, Para [0340], level of interference, Para [0348] and transmission power of the cell, Para [0347].  Also see Para [0323, 328, 330, 337, 338] from provisional application 62/203,734.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Sadeghi in the system of Park in order to allow for efficient and fair use of LAA channels between eNB;													nor discloses the interaction comprises exchanging availability detection results and power adjustment results of each of the plurality of secondary component carriers with the neighbor base station.  Sadeghi discloses eNBs exchanging relevant information on LAA channels but is not explicit about exchanging detection results and power adjustments, Para [0333].  Oota discloses base stations share the results of carrier sensing for sub-carriers, Para [0036].  Ma discloses informing neighbor base stations about power setting changes for frequency bands, Para [0040].  In view of the references, the base stations can exchange detection results and power adjustments for the component carriers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Oota and Ma in the system of Park and Sadeghi in order to reduce inter-cell interference with neighboring base stations by sharing relevant information;								and does not disclose transmit a grant of the particular available secondary component carrier to a user equipment using the particular available carrier.  Dinan discloses a PDCCH can be transmitted on the activated Scell with an uplink grant to the UE, Para [0179].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Dinan in the system of Park, Sadeghi, Otta and Ma in order to improve flexibility of communications by utilizing cross carrier scheduling.					
Regarding claims 5 and 11, Park discloses the base station/method of claim 2/8, but not wherein the circuitry is further configured to activate and/or deactivate the plurality of secondary component carriers according to the result of the interaction.  Sadeghi discloses an eNB may monitor an LAA channel, negotiate with another eNB and turn on the LAA cell, Para [0298], negotiation allows for fair and efficient use of one or more LAA channels between two eNBs, Para [0339].
Regarding claims 6 and 12, Park discloses the base station/method of claim 2/8, wherein the circuitry is further configured to preferentially select, according to the result of the interaction, a secondary component carrier of the plurality of secondary component carriers with a relatively low transmission power.  Sadeghi discloses message exchange between two eNBs including anything relevant to current or future use of the LAA channels, Para [0333], negotiation allows for fair and efficient use of one or more LAA channels between two eNBs, Para [0339], the information can include the level of interference, Para [0348] and the UE may receive signals from two eNBs that cause interference, Para [0267].  It is known in the art low transmit power would cause less interference to neighbors therefore obvious to select the Scell with lower transmit power that would cause less interference after exchanging interference and power level information with the other eNB.
Regarding claim 8, Park discloses a method of a base station in a wireless communication network, the method comprising: performing an energy detection on a plurality of secondary component carriers to determine which of the plurality of secondary component carriers are available (check whether a current channel on a Ucell is busy or idle by performing carrier sensing, Para [0133], for a plurality of U-Scells, Para [0141]); performing power adjustment on the plurality of secondary component carriers according to the energy detection (adjusting transmit power according to number of U-Scells capable of transmitting on an unlicensed band, Para [0146], in an example, eNB has a transmit power of 23 dBm and will use 20 dBm for two U-Scells, where if it is determined only one U-Scell is available, the eNB can use the entire transmit power of 23 dBM on the single U-Scell instead of splitting the power, Para [0151].  Also see page 42, 47-48 and Fig. 24 of provisional application 62/207,937); but does not explicitly disclose interacting with a neighbor base station via X2 signaling and selecting from the plurality of secondary component carriers, according to a result of the interaction, available secondary component carriers to be used by the base station.  Sadeghi discloses enodeB may communicate with one another over the X2 interface, Para [0047], message exchange between two eNBs including anything relevant to current or future use of the LAA channels, Para [0333], negotiation allows for fair and efficient use of one or more LAA channels between two eNBs, Para [0339], the information can include the a list of Scells, Para [0340], level of interference, Para [0348] and transmission power of the cell, Para [0347].  Also see Para [0323, 328, 330, 337, 338] from provisional application 62/203,734; nor discloses the interaction comprises exchanging availability detection results and power adjustment results of each of the plurality of secondary component carriers with the neighbor base station.  Sadeghi discloses eNBs exchanging relevant information on LAA channels but is not explicit about exchanging detection results and power adjustments, Para [0333].  Oota discloses base stations share the results of carrier sensing for sub-carriers, Para [0036].  Ma discloses informing neighbor base stations about power setting changes for frequency bands, Para [0040].  In view of the references, the base stations can exchange detection results and power adjustments for the component carriers; and does not disclose transmit a grant of the particular available secondary component carrier to a user equipment using the particular available carrier.  Dinan discloses a PDCCH can be transmitted on the activated Scell with an uplink grant to the UE, Para [0179].  
Regarding claim 15, Park discloses the base station of claim 2, wherein the circuitry is further configured to add an amount of power allocated to unavailable ones of the plurality of secondary component carriers to the selected available secondary component carriers (eNB has a transmit power of 23 dBm and will use 20 dBm for two U-Scells, where if it is determined only one U-Scell is available, the eNB can use the entire transmit power of 23 dBM on the single U-Scell instead of splitting the power, Para [0151]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Sadeghi, in view of Oota and in view of Ma.

Regarding claim 17, Park discloses the base station comprising circuitry configured to: perform an energy detection on a plurality of secondary component carriers to determine which of the plurality of secondary component carriers are available (check whether a current channel on a Ucell is busy or idle by performing carrier sensing, Para [0133], for a plurality of U-Scells, Para [0141]); perform power adjustment on the plurality of secondary component carriers according to the energy detection (adjusting transmit power according to number of U-Scells capable of transmitting on an unlicensed band, Para [0146], in an example, eNB has a transmit power of 23 dBm and will use 20 dBm for two U-Scells, where if it is determined only one U-Scell is available, the eNB can use the entire transmit power of 23 dBM on the single U-Scell instead of splitting the power, Para [0151].  Also see page 42, 47-48 and Fig. 24 of provisional application 62/207,937); but does not explicitly disclose interacting with a neighbor base station via X2 signaling and selecting from the plurality of secondary component carriers, according to a result of the interaction, available secondary component carriers to be used by the base station.  Sadeghi discloses enodeB may communicate with one another over the X2 interface, Para [0047], message exchange between two eNBs including anything relevant to current or future use of the LAA channels, Para [0333], negotiation allows for fair and efficient use of one or more LAA channels between two eNBs, Para [0339], the information can include the a list of Scells, Para [0340], level of interference, Para [0348] and transmission power of the cell, Para [0347].  Also see Para [0323, 328, 330, 337, 338] from provisional application 62/203,734; nor discloses the interaction comprises exchanging availability detection results and power adjustment results of each of the plurality of secondary component carriers with the neighbor base station.  Sadeghi discloses eNBs exchanging relevant information on LAA channels but is not explicit about exchanging detection results and power adjustments, Para [0333].  Oota discloses base stations share the results of carrier sensing for sub-carriers, Para [0036].  Ma discloses informing neighbor base stations about power setting changes for frequency bands, Para [0040].  In view of the references, the base stations can exchange detection results and power adjustments for the component carriers; and does not disclose wherein the availability detection result comprises an indication that energy detection by the neighbor base station on a particular secondary component carrier of the plurality of secondary component carriers has failed (Oota discloses base stations share the results of carrier sensing for sub-carriers, Para [0036], in this case LBT failure result), and in response to receiving the indication, the circuitry is further configured to deactivate the particular secondary component carrier and to active one or more other of the plurality of secondary component carriers (Sadeghi discloses an eNB may monitor an LAA channel, negotiate with another eNB and turn on the LAA cell, Para [0298], when an eNB does not intend to use a LAA channel, the eNB may withdraw the corresponding Scell, Para [0303] by releasing all configured resources for the Scell, Para [0304], obvious to turn off unavailable cell, as an active Scell consumes power, therefore if the SCell channel is unavailable to be used as indicated from the results, it is obvious to one of ordinary skill to deactivate an unusable Scell otherwise it would unnecessarily consume and waste power).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park, in view of Sadeghi, in view of Oota, in view of Ma, in view of Dinan and in view of Seki (US 2015/0072692, hereinafter Seki).

Regarding claim 14, Park discloses the base station of claim 3, but not wherein the power adjustment result comprises an offset amount of the power adjustment.  Seki discloses a base station can reduce power by an offset amount, Para [0059] and can notify the neighboring base stations of the offset amount relating to the reduction in transmission power, Para [0060].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques taught by Seki in the system of Park in view of Sadeghi, Oota and Ma in order to reduce power consumption and reduce interference by transmission power adjustments and sharing this information with other base stations.

Allowable Subject Matter
Claims 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive.  The Applicant amends the limitations in the independent claims and argues the references do not disclose the amended limitations.  Applicant argues the references do not disclose transmitting a grant on the selected available secondary carrier to a user equipment.  In response, this argument is moot in view of the new reference being used in the current office action.  							Applicant also argues over the unamended limitations of claim 17 by stating Oota does not disclose an indication that energy detection by the neighboring base station on a particular secondary component carrier.  In response, Oota discloses base stations share the results of carrier sensing for sub-carriers, Para [0036], in this case LBT failure result.  Further the sensing is by comparing the signal or energy to a threshold and Park	explains as well, the cell is considered busy or idle by performing carrier sensing by comparing energy to a threshold.  This means the results of carrier sensing is idle (pass) or busy (fail).  The results of Oota indicate the energy detection was idle or busy and Applicant has no argument explaining what else the result could be.								Applicant argues over the other limitation of claim 17, stating Sadeghi does not disclose in response to the indication, deactivating a secondary component carrier and activating one or more other secondary component carriers.  Applicant appears to admit Sadeghi discloses activating the LAA cell but not deactivating the LAA cell in response to the indication.  Applicant argues a cell is not a particular secondary component carrier, as multiple CCs can exist within a cell.  Applicant argues over claim 7 (Examiner assumes Applicant meant claim 17) and argues over a possibility that is not an actual limitation (multiple CCs in a cell).											In response, Applicant argues over a feature that is not a limitation in the claim, that is multiple component carriers may exist within a cell.  Sadeghi discloses one or more secondary component carriers and gives an example as a secondary cell or Scell, Para [0063], this means a SCell is equivalent to a secondary component carrier.  Further Sadeghi does disclose an eNB may not use or intend to use an LAA channel and may withdraw from the corresponding LAA cell (Scell), Para [0303].  The eNB wouldn’t use a Scell if it receives results from a neighboring BS that the Scell is busy and can’t be used.  Further it is known in the art that an active Scell consumes power, having an active Scell that can’t be used because LBT failed as indicated by a neighbor would be an unnecessary waste of power and therefore obvious to one or ordinary skill in the art to deactivate the Scell.					


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571) 272-3155.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461